Exhibit 10.1

PONIARD PHARMACEUTICALS, INC.
AMENDED AND RESTATED
2004 INCENTIVE COMPENSATION PLAN

(As amended and restated on June 16, 2006, including to reflect name change)


SECTION 1. PURPOSE

The purpose of the Poniard Pharmaceuticals Amended and Restated 2004 Incentive
Compensation Plan (this “Plan”) is to provide a means whereby selected
employees, officers, directors, agents, consultants, advisors and independent
contractors of Poniard Pharmaceuticals, Inc. (formerly NeoRx Corporation) (the
“Company”) or of any Related Corporation, may be granted Incentive Stock
Options, Nonqualified Stock Options, Restricted Stock or Stock Units, in order
to attract and retain the services or advice of such employees, officers,
directors, agents, consultants, advisors and independent contractors and to
provide added incentive to such persons by encouraging stock ownership in the
Company.

SECTION 2. DEFINITIONS

Certain terms used in this Plan have the meanings set forth in Appendix I.

SECTION 3. ELIGIBILITY

Incentive Stock Options may be granted only to an individual who, at the time
the Option is granted, is an employee of the Employer. Nonqualified Stock
Options, Restricted Stock or Stock Units may be granted to any employee,
officer, director, agent, consultant, advisor or independent contractor of the
Employer; provided, however, that such agent, consultant, advisor or independent
contractor render bona fide services that are not in connection with the offer
and sale of the Company’s securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities.

SECTION 4. AWARDS


4.1          FORM, GRANT AND SETTLEMENT OF AWARDS

The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted under the Plan. Awards may
be granted singly or in combination. Any Award settlement may be subject to such
conditions, restrictions and contingencies, as the Plan Administrator shall
determine.


4.2          DEFERRALS

The Plan Administrator may permit or require a Participant to defer receipt of
the payment of any Award. If any such deferral election is permitted or
required, the Plan Administrator, in its sole discretion, shall establish
rules and procedures for such payment deferrals, which may include the grant of
additional Awards or provisions for the payment or crediting of interest or
dividend equivalents, including converting such credits to deferred share unit
equivalents. The value of any payment so deferred shall be allocated to a
deferred account established for a Participant under any deferred compensation
plan of the Company designated by the Plan Administrator. Any deferral made
under this Section 4.2 shall satisfy the requirements for exemption under
Section 409A of the Code.


SECTION 5. STOCK SUBJECT TO THIS PLAN


5.1          AUTHORIZED NUMBER OF SHARES

Subject to adjustment from time to time as provided in Section 10.1, a maximum
of ten million (10,000,000) shares of Common Stock shall be available for
issuance under the Plan. Shares of Common Stock issued under the Plan shall be
drawn from authorized and unissued shares or shares now held or subsequently
acquired by the Company.


5.2          SHARE USAGE

Shares of Common Stock covered by an Award shall not be counted as used unless
and until they are actually issued and delivered to a Participant. If any Award
lapses, expires, terminates or is canceled prior to the issuance of shares of
Common Stock


--------------------------------------------------------------------------------




hereunder or if shares of Common Stock are issued under this Plan to a
Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares of Common Stock subject to such Awards and the forfeited or
reacquired shares of Common Stock shall again be available for issuance under
the Plan. Any shares of Common Stock not issued because they were (i) tendered
by a Participant or retained by the Company as full or partial payment to the
Company for the exercise of an Option, purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award or (ii) covered by an
Award that is settled in cash or in a manner such that some or all of the shares
of Common Stock covered by the Award are not issued to a Participant shall be
available for Awards under the Plan. The number of shares of Common Stock
available for issuance under the Plan shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional shares or
credited as additional Restricted Stock or Stock Units. Notwithstanding the
foregoing, any such shares of Common Stock shall be counted in accordance with
the requirements of Section 162(m) of the Code.

Notwithstanding anything in the Plan to the contrary, the Plan Administrator may
grant Substitute Awards under the Plan. Substitute Awards shall not reduce the
number of shares of Common Stock authorized for issuance under the Plan. In the
event that an Acquired Entity has shares available for awards or grants under
one or more preexisting plans not adopted in contemplation of such acquisition
or combination, then, to the extent determined by the Board or the Plan
Administrator, the shares available for grant pursuant to the terms of such
preexisting plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to holders of common stock
of the entities that are parties to such acquisition or combination) may be used
for Awards under the Plan and shall not reduce the number of shares of Common
Stock authorized for issuance under the Plan; provided, however, that Awards
using such available shares of Common Stock shall not be made after the date
awards or grants could have been made under the terms of such preexisting plans,
absent the acquisition or combination, and shall only be made to individuals who
were not employees or non-employee directors of the Employer prior to such
acquisition or combination. In the event that a written agreement between the
Company and an Acquired Entity pursuant to which a merger or consolidation is
contemplated is approved by the Board and said agreement sets forth the terms
and conditions of the substitution for or assumption of outstanding awards of
the Acquired Entity, said terms and conditions shall be deemed to be the action
of the Plan Administrator without any further action by the Plan Administrator,
except as may be required for compliance with Rule 16b-3 under the Exchange Act,
and the persons holding such awards shall be deemed to be Participants.

The maximum number of Common Stock that may be issued upon exercise of Incentive
Stock Options shall equal the aggregate share number stated in Section 5.1,
subject to adjustment as provided in Section 10.1.


SECTION 6. PLAN TERMS AND CONDITIONS OF OPTIONS

The Plan Administrator may grant Options designated as Incentive Stock Options
or Nonqualified Stock Options. Options granted under this Plan shall be
evidenced by written (including electronic) agreements which shall contain such
terms, conditions, limitations and restrictions as the Plan Administrator shall
deem advisable and which are not inconsistent with this Plan. Notwithstanding
the foregoing, Options shall include or incorporate by reference the following
terms and conditions:


6.1          OPTION EXERCISE PRICE

The Exercise Price for a share of Common Stock under an Option shall not be less
than 100% of the fair market value of a share of Common Stock for the grant
date, except in the case of Substitute Awards. With respect to Incentive Stock
Options granted to a Ten Percent Shareholder, the Exercise Price shall be as
required by Section 7.3.


6.2          TERM AND VESTING

Subject to the restrictions contained in Section 7 with respect to granting
Incentive Stock Options to Ten Percent Shareholders, the term of each Option
shall be as established by the Plan Administrator and, if not so established,
shall be 10 years. To ensure that the Employer will achieve the purpose and
receive the benefits contemplated in this Plan, any Option granted to any
Participant hereunder shall, unless the condition of this sentence is waived or
modified in the agreement evidencing the Option or by resolution adopted at any
time by the Plan Administrator, be exercisable as follows:

•       Option grants for existing employees with at least one year of service
and existing employees receiving promotions become exercisable in monthly
increments over a four-year period from the grant date.

•       Option grants for new employees with less than one year of service
become exercisable at a rate of 25% one year after the date of grant and
thereafter in equal monthly amounts over the next three years.


--------------------------------------------------------------------------------




Unless the Plan Administrator (or the Company’s Chief Executive Officer in the
case of Participants who are not subject to Section 16 under the Exchange Act)
determines otherwise, the vesting schedule of an Option shall be adjusted
proportionately to the extent a Participant’s hours of employment or service are
reduced after the date of grant.


6.3          EXERCISE

Subject to the vesting schedule described in Section 6.2, each Option may be
exercised in whole or in part at any time and from time to time; provided,
however, that an Option may not be exercised for less than a reasonable number
of shares at any one time, as determined by the Plan Administrator. Only whole
shares will be issued pursuant to the exercise of any Option. To the extent an
Option has vested and become exercisable, the Option may be exercised by
delivery to the Company of a properly executed stock Option exercise agreement
or notice, in a form and in accordance with procedures established by the Plan
Administrator, setting forth the number of shares of Common Stock with respect
to which the Option is being exercised, the restrictions imposed on the shares
of Common Stock purchased under such exercise agreement, if any, and such
representations and agreements as may be required by the Plan Administrator,
together with payment of the exercise price.


6.4          PAYMENT OF EXERCISE PRICE

Payment of the Option exercise price shall be made in full at the time the
notice of exercise of the Option is delivered to the Company and shall be in
cash, bank certified or cashier’s check or personal check (unless at the time of
exercise the Plan Administrator in a particular case determines not to accept a
personal check) for the Common Stock being purchased.

The Plan Administrator can determine at any time before exercise that additional
forms of payment will be permitted. Unless the Plan Administrator in its sole
discretion determines otherwise, either at the time the Option is granted or at
any time before it is exercised, and to the extent permitted by applicable laws
and regulations (including, but not limited to, federal tax and securities laws
and regulations and state corporate law), an Option may be exercised by a
combination of cash and/or check and one or more of the following alternative
forms:

(A)            TENDERING (EITHER ACTUALLY OR BY ATTESTATION) SHARES OF COMMON
STOCK ALREADY OWNED BY THE PARTICIPANT FOR AT LEAST SIX MONTHS (OR ANY OTHER
PERIOD NECESSARY TO AVOID ADVERSE ACCOUNTING CONSEQUENCES)  HAVING A FAIR MARKET
VALUE EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES OF COMMON STOCK BEING
PURCHASED UNDER THE OPTION;

(B)           DELIVERY OF A PROPERLY EXECUTED EXERCISE NOTICE, TOGETHER WITH
IRREVOCABLE INSTRUCTIONS TO A BROKER, ALL IN ACCORDANCE WITH THE REGULATIONS OF
THE FEDERAL RESERVE BOARD, TO PROMPTLY DELIVER TO THE COMPANY THE AMOUNT OF
PROCEEDS TO PAY THE OPTION EXERCISE PRICE AND WITHHOLDING TAX OBLIGATIONS THAT
MAY ARISE IN CONNECTION WITH THE EXERCISE; OR

(C)            SUCH OTHER CONSIDERATION AS THE PLAN ADMINISTRATOR MAY PERMIT.


6.5          TERMINATION OF RELATIONSHIP

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, after a Termination of Service, any of
which provisions may be waived or modified by the Plan Administrator at any
time. If not so established in the instrument evidencing the Option, the Option
shall be exercisable according to the following terms and conditions, which may
be waived or modified by the Plan Administrator at any time:

(a)           Any portion of an Option that is not vested and exercisable on the
date of a Participant’s Termination of Service shall expire on such date.

(b)           Any portion of an Option that is vested and exercisable on the
date of a Participant’s Termination of Service shall expire on the earliest to
occur:

(i)            if the Participant’s Termination of Service occurs for reasons
other than Cause, Retirement, Total Disability or death, the date that is three
months after the date of such Termination of Service;

(ii)           if the Participant’s Termination of Service occurs by reason of
Total Disability or death, the date that is one year after the date of such
Termination of Service;

(iii)          if the Participant’s Termination of Service occurs by reason of
Retirement, the date that is two years after


--------------------------------------------------------------------------------




the date of such Termination of Service; and

(iv)          the Option Expiration Date.

Notwithstanding the foregoing, if a Participant dies after his or her
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of the Option Expiration Date and
the one-year anniversary of the date of death, unless the Plan Administrator
determines otherwise.

Also notwithstanding the foregoing, in case a Participant’s Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire as of the first discovery by the Company of any reason for
termination for Cause, unless the Plan Administrator determines otherwise. If a
Participant’s employment or service relationship with the Company is suspended
pending an investigation of whether the Participant shall be terminated for
Cause, all the Participant’s rights under any Option shall likewise be suspended
during the period of investigation. If any facts that would constitute
termination for Cause are discovered after a Participant’s Termination of
Service, any Option then held by the Participant may be immediately terminated
by the Plan Administrator, in its sole discretion.

If, however, in the case of an Incentive Stock Option, the Participant does not
exercise the Participant’s Option within the periods set forth in Section 7.5,
the Option will no longer qualify as an Incentive Stock Option under the Code.

Any change of relationship with the Company shall not constitute a termination
of the Participant’s relationship with the Employer for purposes of this
Section 6.5 so long as the Participant continues to be an employee, officer,
director or, pursuant to a written agreement with the Employer (unless the Plan
Administrator or the Company’s Chief Executive Officer in the case of
Participants who are not subject to Section 16 under the Exchange Act determines
a written agreement is not necessary with respect to such individual), an agent,
consultant, advisor or independent contractor of the Employer. The Plan
Administrator, in its absolute discretion, may determine all questions of
whether particular leaves of absence constitute a Termination of Services;
provided, however, that with respect to Incentive Stock Options, such
determination shall be subject to any requirements contained in the Code. The
foregoing notwithstanding, with respect to Incentive Stock Options, employment
shall not be deemed to continue beyond the first 90 days of such leave, unless
the Participant’s reemployment rights are guaranteed by statute or by contract.


SECTION 7. INCENTIVE STOCK OPTION LIMITATIONS

Notwithstanding any other provisions of the Plan, to the extent required by
Section 422 of the Code, Incentive Stock Options shall be subject to the
following additional terms and conditions:


7.1          DOLLAR LIMITATION

To the extent the aggregate fair market value (determined as of the grant date)
of Common Stock with respect to which a Participant’s Incentive Stock Options
become exercisable for the first time during any calendar year (under the Plan
and all other stock option plans of the Company and its parent and subsidiary
corporations) exceeds $100,000, such portion in excess of $100,000 shall be
treated as a Nonqualified Stock Option. In the event the Participant holds two
or more such Options that become exercisable for the first time in the same
calendar year, such limitation shall be applied on the basis of the order in
which such Options are granted.


7.2          ELIGIBLE EMPLOYEES

Individuals who are not employees of the Company or a Related Corporation may
not be granted Incentive Stock Options.


7.3          EXERCISE PRICE

The exercise price of an Incentive Stock Option shall be at least 100% of the
fair market value of the Common Stock on the grant date, and in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, shall not be less
than 110% of the fair market value of the Common Stock on the grant date.


7.4          OPTION TERM

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Incentive Stock Option
shall not exceed ten years, and in the case of an Incentive Stock Option granted
to a Ten


--------------------------------------------------------------------------------




Percent Stockholder, shall not exceed five years.


7.5          EXERCISABILITY

An Option designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the date of a Participant’s Termination of Service if termination was for
reasons other than death or Disability, (b) more than one year after the date of
a Participant’s Termination of Service if termination was by reason of
Disability, or (c) after the Participant has been on leave of absence for more
than 90 days, unless the Participant’s reemployment rights are guaranteed by
statute or contract.


7.6          HOLDING PERIODS AND TAXATION OF INCENTIVE STOCK OPTIONS

In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares acquired
upon the exercise of an Incentive Stock Option for two years after the date of
grant of the Option and one year after the date of exercise. The Participant
shall give the Company prompt notice of any disposition of shares acquired on
the exercise of an Incentive Stock Option prior to the expiration of such
holding periods.


7.7          COMPLIANCE WITH LAWS AND REGULATIONS

In interpreting and applying the provisions of the Plan, any Option granted as
an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an “incentive stock option” within the meaning of
Section 422 of the Code.


SECTION 8. RESTRICTED STOCK AND STOCK UNITS


8.1          GRANT OF RESTRICTED STOCK AND STOCK UNITS

The Plan Administrator may grant Restricted Stock and Stock Units on such terms
and conditions and subject to such repurchase or forfeiture restrictions, if any
(which may be based on continuous service with the Employer or the achievement
of any performance criteria, as the Plan Administrator shall determine in its
sole discretion), which terms, conditions and restrictions shall be set forth in
the instrument evidencing the Award.


8.2          ISSUANCE OF SHARES; SETTLEMENT OF AWARDS

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Plan Administrator, (a) the shares of Restricted Stock covered
by each Award of Restricted Stock shall become freely transferable by the
Participant, and (b) Stock Units shall be paid in shares of Common Stock or, if
set forth in the instrument evidencing the Awards, in a combination of cash and
shares of Common Stock as the Plan Administrator shall determine in its sole
discretion. Any fractional shares subject to such Awards shall be paid to the
Participant in cash.


8.3          DIVIDENDS AND DISTRIBUTIONS

Participants holding shares of Restricted Stock or Stock Units may, if the Plan
Administrator so determines, be credited with dividends paid with respect to the
underlying shares or dividend equivalents while they are so held in a manner
determined by the Plan Administrator in its sole discretion. The Plan
Administrator may apply any restrictions to the dividends or dividend
equivalents that the Plan Administrator deems appropriate. The Plan
Administrator, in its sole discretion, may determine the form of payment of
dividends or dividend equivalents, including cash, shares of Common Stock,
Restricted Stock or Stock Units.


8.4          WAIVER OF RESTRICTIONS

Notwithstanding any other provisions of the Plan, the Plan Administrator, in its
sole discretion, may waive the repurchase or forfeiture period and any other
terms, conditions or restrictions on any Restricted Stock or Stock Unit under
such circumstances and subject to such terms and conditions as the Plan
Administrator shall deem appropriate.


SECTION 9. ADMINISTRATION

This Plan shall be administered by the Board or a committee or committees (which
term includes subcommittees) appointed by, and consisting of two or more members
of, the Board. If and so long as the Common Stock is registered under
Section 12(b) or


--------------------------------------------------------------------------------




12(g) of the Exchange Act, the Board shall consider, in selecting the Plan
Administrator and the membership of any committee acting as Plan Administrator
of this Plan with respect to any persons subject or likely to become subject to
Section 16 under the Exchange Act, the provisions regarding (a) “outside
directors,” as contemplated by Section 162(m) of the Code, and (b) “nonemployee
directors,” as contemplated by Rule 16b-3 under the Exchange Act. The Board may
delegate the responsibility for administering this Plan with respect to
designated classes of eligible participants to different committees, subject to
such limitations as the Board deems appropriate. Committee members shall serve
for such term as the Board may determine, subject to removal by the Board at any
time. To the extent consistent with applicable law, the Board may authorize one
or more senior executive officers of the Company to grant Awards, within limits
specifically prescribed by the Board.


9.1          PROCEDURES

The Board shall designate one of the members of the Plan Administrator as
chairman. The Plan Administrator may hold meetings at such times and places as
it shall determine. The acts of a majority of the members of the Plan
Administrator present at meetings at which a quorum exists, or acts reduced to
or approved in writing by all Plan Administrator members, shall be valid acts of
the Plan Administrator.


9.2          RESPONSIBILITIES

Except for the terms and conditions explicitly set forth in this Plan, the Plan
Administrator shall have the authority, in its discretion, to determine all
matters relating to the Awards under this Plan, including selection of the
individuals to be granted Awards, the determination of the type of Award, the
number of shares of Common Stock subject to an Award, and all terms, conditions,
restrictions and limitations, if any, of the Awards. Grants under this Plan need
not be identical in any respect, even when made simultaneously. The
interpretation and construction by the Plan Administrator of any terms or
provisions of this Plan or any Award issued hereunder, or of any rule or
regulation promulgated in connection herewith, shall be conclusive and binding
on all interested parties, so long as such interpretation and construction with
respect to Incentive Stock Options correspond to the requirements of Section 422
of the Code, the regulations thereunder and any amendments thereto.

SECTION 10. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION


10.1        ADJUSTMENT OF SHARES

The aggregate number and class of shares for which Awards may be granted under
this Plan, the maximum annual Award grant set forth in Section 13.3, the number
and class of shares of Common Stock covered by each outstanding Award and the
price per share of each outstanding Award (but not the total price), and  the
number and class of shares for which Awards may be automatically granted
pursuant to a formula program established under the Plan shall all be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock of the Company resulting from a split-up or consolidation
of shares or any like capital adjustment, or the payment of any stock dividend.
The determination by the Plan Administrator as to the terms of any of the
foregoing adjustments shall be conclusive and binding.


10.2        EFFECT OF CERTAIN CORPORATE TRANSACTIONS

Upon a Corporate Transaction, the exercisability of each Option outstanding
under this Plan shall be automatically accelerated so that each such Option
shall, immediately prior to the specified effective date for the Corporate
Transaction, become fully exercisable with respect to the total number of shares
of Common Stock purchasable under such Option and may be exercised for all or
any portion of such shares. To the extent such Option is not exercised, it shall
terminate, except that in the event of a Corporate Transaction in which
shareholders of the Company receive capital stock of another corporation in
exchange for their shares of Common Stock such unexercised Option shall be
assumed or an equivalent Option shall be substituted by such successor
corporation or a parent or subsidiary of such successor corporation. Any such
assumed or equivalent Option shall be fully exercisable with respect to the
total number of shares purchasable under such Option.

Notwithstanding the foregoing, upon a merger of the Company in which the holders
of Common Stock immediately prior to the merger have the same proportionate
ownership of common stock in the surviving corporation immediately after the
merger, a mere re-incorporation or the creation of a holding company, each
Option outstanding under this Plan shall be assumed or an equivalent Option
shall be substituted by the successor corporation or a parent or subsidiary of
such corporation, and the vesting schedule set forth in the instrument
evidencing the Option shall continue to apply to such assumed or equivalent
Option.

The Plan Administrator shall have the discretion, exercisable at any time before
a sale, merger, consolidation, reorganization, liquidation, dissolution or
change of control of the Company, as defined by the Plan Administrator, to take
such further action as it


--------------------------------------------------------------------------------




determines to be necessary or advisable with respect to Awards. Such authorized
actions may include (but shall not be limited to) establishing, amending or
waiving the type, terms, conditions or duration of, or restrictions on, Awards
so as to provide for earlier, later, extended or additional time for exercise,
lifting restrictions and other modifications, and the Plan Administrator may
take such actions with respect to all Participants, to certain categories of
Participants or only to individual Participants. The Plan Administrator may take
such action before or after granting Awards to which the action relates and
before or after any public announcement with respect to such sale, merger,
consolidation, reorganization, liquidation, dissolution or change of control
that is the reason for such action.

Without limitation on the foregoing, the Plan Administrator may, but shall not
be obligated to, make a provision in connection with a Corporate Transaction for
a cash payment to each holder of Awards in consideration for the cancellation of
such Awards which may equal the excess, if any, of the value of the
consideration to be paid in the transaction to holders of the same number of
shares of Common Stock subject to such Awards (or if no consideration is paid in
any such transaction, the fair market value of shares of Common Stock subject to
such Awards) over the aggregate purchase or exercise price, if any, of such
Awards.


10.3        FRACTIONAL SHARES

In the event of any adjustment in the number of shares covered by any Award, any
fractional shares resulting from such adjustment shall be disregarded and each
such Award shall cover only the number of full shares resulting from such
adjustment.


10.4        DETERMINATION OF BOARD TO BE FINAL

All adjustments under this Section 10 shall be made by the Board, and its
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive. Unless a Participant agrees otherwise,
any change or adjustment to an Incentive Stock Option shall be made in such a
manner so as not to constitute a “modification” as defined in Code
Section 424(h) and so as not to cause his or her Incentive Stock Option issued
hereunder to fail to continue to qualify as an Incentive Stock Option as defined
in Code Section 422(b).


10.5        LIMITATIONS

The grant of Awards shall in no way affect the Company’s rights to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

SECTION 11. WITHHOLDING

The Employer may require the Participant to pay to the Employer the amount of
(a) any taxes that the Employer is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) any amounts due from the
Participant to the Employer (“other obligations”). The Company shall not be
required to issue any shares of Common Stock or otherwise settle an Award under
the Plan until such tax withholding obligations are satisfied. The Employer
shall have the right to withhold from any shares of Common Stock issuable
pursuant to an Award or from any cash amounts otherwise due or to become due
from the Employer to the Participant an amount equal to such taxes.

The Plan Administrator may permit or require a Participant to satisfy all or
part of the Participant’s tax withholding obligations and other obligations by
(a) paying cash to the Empoyer, (b) having the Employer withhold an amount from
any cash amounts otherwise due or to become due from the Employer to the
Participant, (c) having the Employer withhold a number of shares of Common Stock
that would otherwise be issued to the Participant (or become vested in the case
of Restricted Stock) having a fair market value equal to tax withholding
obligations, or (d) surrendering a number of shares of Common Stock the
Participant already owns having a value equal to the tax withholding
obligations. The value of the shares of Common Stock so withheld may not exceed
the employer’s minimum required tax withholding obligation, and the value of the
shares of Common Stock so tendered may not exceed such obligation to the extent
the Participant has owned the tendered shares for less than six months if such
limitation is necessary to avoid adverse accounting treatment to the Company.


SECTION 12. ASSIGNABILITY

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death. During the Participant’s
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing, the Plan


--------------------------------------------------------------------------------




Administrator, in its sole discretion, may permit a Participant to assign or
transfer an Award, subject to the restrictions of Section 422 of the Code with
respect to Incentive Stock Options intended to remain Incentive Stock Options;
provided, however, that any Award so assigned or transferred shall be subject to
all the terms and conditions of the Plan and the instrument evidencing the
Award.


SECTION 13. CODE SECTION 162(M) PROVISIONS

Notwithstanding any other provision of the Plan, if the Plan Administrator
determines at the time an Award is granted to a Participant who is, or is likely
to be as of the end of the tax year in which the Company would claim a tax
deduction in connection with such Award, a Covered Employee, then the Plan
Administrator may provide that this Section 13 is applicable to such Award;
provided, however, that an Option granted within the limitations set forth in
subsection 13.3 shall be deemed to have been granted pursuant to this
Section 13.


13.1        PERFORMANCE CRITERIA

If an Award other than an Option is subject to this Section 13, then the lapsing
of restrictions thereon and the distribution of shares of Common Stock or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more objective performance goals established by the Plan Administrator,
which shall be based on the attainment of specified levels of one of or any
combination of the following “performance criteria” for the Company as a whole
or any business unit of the Company, as reported or calculated by the Company:
net income; earnings per share; operating income (including or excluding
depreciation, amortization, extraordinary items, restructuring charges or other
expenses); revenues; operating or gross margins; market or economic value added;
stock price appreciation; total shareholder return; cost control; cash flows
(including, but not limited to, operating cash flow, free cash flow or return on
capital); return on equity; completion of financing or business development
transactions; strategic or operational initiatives; product sales or market
share; product development milestones; research pipeline advancement;
improvements in capital structure; or customer satisfaction, employee
satisfaction or services performance metrics (together, the “Performance
Criteria”). Such performance goals also may be based on the achievement of
specified levels of Company performance (or performance of an applicable
affiliate or business unit of the Company) under one or more of the Performance
Criteria described above relative to the performance of other corporations. Such
performance goals shall be set by the Plan Administrator within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.


13.2        PLAN ADMINISTRATOR CERTIFICATION AND AUTHORITY

The Plan Administrator shall certify the extent to which any Performance
Criteria have been satisfied and the amount payable as a result thereof, prior
to payment, settlement or vesting of any Award subject to this Section 13.
Notwithstanding any provision of the Plan other than Section 10, with respect to
any Award that is subject to this Section 13, the Plan Administrator may adjust
downwards, but not upwards, the amount payable pursuant to such Award.

The Plan Administrator shall have the power to impose such other restrictions on
Awards subject to this Section 13 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.


13.3        LIMITATIONS

Subject to adjustment from time to time as provided in Section 10, no
Participant shall receive in any one calendar year grants of Awards covering an
aggregate of more than 2,000,000 shares of Common Stock, except that in a
calendar year when a Participant is first employed by or provides services for
the Employer, such Participant may receive a one-time grant of Awards for up to
3,000,000 shares of Common Stock.

SECTION 14. LEGAL REQUIREMENTS AND SECURITIES REGULATION

The granting of Awards and the issuance of shares of Common Stock under the Plan
is subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required. Shares shall not be issued with respect to an Award granted under this
Plan unless the grant and exercise of such Award and the issuance and delivery
of such shares pursuant thereto shall comply with all relevant provisions of
law, including, without limitation, any applicable state securities laws, the
Securities Act, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance, including the availability, if
applicable, of an exemption from registration for the


--------------------------------------------------------------------------------




issuance and sale of any shares hereunder.


SECTION 15. AMENDMENT AND TERMINATION


15.1        BOARD ACTION

The Board may at any time suspend, amend or terminate this Plan or any portion
of this Plan, provided that, to the extent required for compliance with
Section 422 of the Code or by any applicable law, regulation, or stock exchange
rule, the Company’s shareholders must approve any amendment of this Plan. Such
shareholder approval must be obtained within 12 months of the adoption by the
Board of such amendment.

Any amendment made to this Plan since its original adoption which would
constitute a “modification” to Incentive Stock Options outstanding on the date
of such amendment shall not be applicable to such outstanding Incentive Stock
Options, but shall have prospective effect only, unless the Participant agrees
otherwise.


15.2        AUTOMATIC TERMINATION

Unless sooner terminated by the Board, this Plan shall terminate on June 16,
2016. No Award may be granted after such termination or during any suspension of
this Plan. The amendment or termination of this Plan shall not, without the
consent of the Participant, impair or diminish any rights or obligations under
any Award theretofore granted under this Plan.


15.3        MODIFICATION AND AMENDMENT OF AWARD

Subject to the requirements of Code Section 422 with respect to Incentive Stock
Options and to the terms and conditions and within the limitations of this Plan,
the Plan Administrator may modify or amend outstanding Awards granted under this
Plan. The modification or amendment of an outstanding Award shall not, without
the consent of the Participant, materially adversely affect any of his or her
rights or any of the obligations of the Company under such Award. Except as
otherwise provided in this Plan, no outstanding Award shall be terminated
without the consent of the Participant.

SECTION 16. GENERAL


16.1        PARTICIPANTS IN FOREIGN COUNTRIES

The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of other countries in which the Employer may operate to
assure the viability of the benefits from Awards granted to Participants
employed in such countries, to meet the requirements of local laws that permit
the Plan to operate in a qualified or tax-efficient manner, to comply with
applicable foreign law and to meet the objectives of the Plan.


16.2        NO INDIVIDUAL RIGHTS

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan. Furthermore, nothing in the Plan or any Award
granted under the Plan shall be deemed to constitute an employment contract or
confer or be deemed to confer on any Participant any right to continue in the
employ of, or to continue any other relationship with, the Employer or limit in
any way the right of the Employer to terminate a Participant’s employment or
other relationship at any time, with or without cause.


16.3        NO RIGHTS AS A STOCKHOLDER

Unless otherwise provided by the Plan Administrator or in the instrument
evidencing the Award or in a written employment, services or other agreement, no
Award shall entitle the Participant to any cash dividend, voting or other right
of a stockholder unless and until the date of issuance under the Plan of the
shares of Common Stock that are the subject of such Award.


16.4        ISSUANCE OF SHARES

Notwithstanding any other provision of this Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under this Plan or
make any other distribution of benefits under this Plan unless, in the opinion
of the Company’s counsel, such issuance, delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.


--------------------------------------------------------------------------------




The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, this Plan, or to continue in effect any such registrations or
qualifications if made.

As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (a) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant’s own account
and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Plan Administrator may also require the Participant to execute
and deliver to the Company a purchase agreement or such other agreement as may
be in use by the Company at such time that describes certain terms and
conditions applicable to the shares.

To the extent this Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.


16.5        INDEMNIFICATION

Each person who is or shall have been a member of the Board, the Plan
Administrator, a committee appointed by the Board or Plan Administrator, or an
officer of the Company to whom authority was delegated in accordance with
Section 9 shall be indemnified and held harmless by the Company against and from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit or proceeding to which such person may be a party or in which such person
may be involved by reason of any action taken or failure to act under this Plan
and against and from any and all amounts paid by such person in settlement
thereof, with the Company’s approval, or paid by such person in satisfaction of
any judgment in any such claim, action, suit or proceeding against such person;
provided, however, that such person shall give the Company an opportunity, at
its own expense, to handle and defend the same before such person undertakes to
handle and defend it on such person’s own behalf, unless such loss, cost,
liability or expense is a result of such person’s own willful misconduct or
except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.


16.6        NO TRUST OR FUND

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.


16.7        SEVERABILITY

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the Plan
Administrator’s determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Option shall remain in full
force and effect.

16.8        Section 409A of the Code

Notwithstanding anything contained in this Plan to the contrary, any and all
Awards, payments, distributions, deferral elections, transactions and any other
actions or arrangements made or entered into pursuant to this Plan shall remain
subject at all times to compliance with the requirements of Section 409A of the
Code.


--------------------------------------------------------------------------------




To the extent that the Plan Administrator determines that any Award granted
under this Plan is subject to Section 409A, the agreement evidencing such Award
shall incorporate the terms and conditions required by Section 409A.
Notwithstanding any provision of this Plan to the contrary, in the event that
the Plan Administrator determines that any Award may be subject to Section 409A,
the Plan Administrator may adopt such amendments to this Plan and the applicable
agreement evidencing the Award or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Plan Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A or (b) comply with the requirements of
Section 409A.


16.9        CHOICE OF LAW

The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Washington without giving effect to
principles of conflicts of laws.

SECTION 17. EFFECTIVENESS OF THIS PLAN

This Plan, as amended and restated, shall become effective upon approval by the
Company’s shareholders.


--------------------------------------------------------------------------------




APPENDIX I

“Acquired Entity” means any entity acquired by the Company or a Related
Corporation or with which the Company or a Related Corporation merges or
combines.

“Award” means an Option, Restricted Stock or Stock Unit.

“Board” means the Board of Directors of the Company.

“Cause” shall mean fraud, conduct prohibited by law (except minor violations),
misconduct, dishonesty or unauthorized use or disclosure of confidential
information, in each case as determined by the Plan Administrator. The Plan
Administrator’s determination shall be conclusive and binding.

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.

“Common Stock” means the Company’s class of capital stock designed as common
stock, or, in the event that the outstanding shares of Common Stock are after
the date this Plan is approved by the shareholders of the Company,
recapitalized, converted into or exchanged for different stock or securities of
the Company, such other stock or securities.

“Corporate Transaction” means a merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation of the Company, as a result
of which the shareholders of the Company receive cash, stock or other property
in exchange for or in connection with their shares of Common Stock. Solely with
respect to an Award that is subject to Section 409A, this definition is intended
to comply with the definition of “change in control” under Section 409A, and, to
the extent that the above definition does not so comply, the definition of
“change in control” set forth in Section 409A shall be incorporated by reference
into this Plan as fully as if set forth herein verbatim and this Plan shall be
operated in accordance with the above definition of Corporate Transaction as
modified to the extent necessary to ensure that the definition complies with
Section 409A.

“Disability” means disability as defined in Section 22(e)(3) of the Code or any
successor provision thereto. Notwithstanding the foregoing, “Disability,” for
purposes of Awards subject to Section 409A, has the meaning given such term
under Section 409A.

“Employer” means individually or collectively the Company or Related
Corporations.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price per share at which an Option is exercisable.

“Incentive Stock Option” means an Option granted with the intention that it
qualifies as an “incentive stock option” as that term is defined in Section 422
of the Code or any successor provision thereto.

“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.

“Option” means the right to purchase Common Stock granted under Section 6.

“Option Expiration Date” means the last day of the maximum term of the Option.

“Participant” means the person to whom an Award is granted.

“Plan” means the Poniard Pharmaceuticals, Inc. Amended and Restated 2004
Incentive Compensation Plan.

“Plan Administrator” means the administrator of the Plan as set forth in
Section 9.

“Related Corporation” means (a) when referring to a subsidiary corporation, any
corporation (other than the Company) in, at the time of the granting of the
Option, an unbroken chain of corporations ending with the Company, if stock
possessing 50% or more of the total combined voting power of all classes of
stock of each of the corporations other than the Company is owned by one of the
other corporations in such chain, and (b) when referring to a parent
corporation, any corporation in an unbroken chain of corporations ending with
the Company if, at the time of the granting of the Option, each of the
corporations other than the Company


--------------------------------------------------------------------------------




owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 8, the rights of ownership of which may be subject to restrictions
prescribed by the Plan Administrator.

“Retirement” means, unless otherwise defined by the Plan Administrator from time
to time for purposes of the Plan or set forth in the Award agreement, retirement
as an employee from the Employer on or after age 65.”

“Section 409A” means Section 409A of the Code, including any proposed and final
regulations and other guidance issued thereunder by the Department of the
Treasury and/or the Internal Revenue Service.

“Securities Act” means the Securities Act of 1933, as amended.

“Stock Unit” means an Award granted under Section 8 denominated in units of
Common Stock.

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted by a company acquired by the Employer or with which the Employer
combines.

“Ten Percent Shareholder” means an employee who owns more than 10% of the total
combined voting power of all classes of stock of the Company or any Related
Corporation. The determination of more than 10% ownership shall be made in
accordance with Section 422 of the Code.

“Termination of Service” means a termination of employment or service
relationship with the Employer for any reason, whether voluntary or involuntary,
including by reason of death, Disability or Retirement. Any question as to
whether and when there has been a Termination of Service for the purposes of an
Award and the cause of such Termination of Service shall be determined by the
Plan Administrator, whose determination shall be conclusive and binding.
Transfer of a Participant’s employment or service relationship between the
Company and any Related Corporation shall not be considered a Termination of
Service for purposes of an Award. Unless the Plan Administrator determines
otherwise, a Termination of Service shall be deemed to occur if the
Participant’s employment or service relationship is with an entity that has
ceased to be a Related Corporation.

“Total Disability” means unless otherwise defined by the Plan Administrator or
set forth in the Award agreement, a mental or physical impairment of the
Participant that is expected to result in death or that has lasted or is
expected to last for a continuous period of 12 months or more and which causes
the Participant to be unable, in the opinion of the Company, to perform his or
her duties for the Company and to be engaged in any substantial gainful
activity. Total Disability shall be deemed to have occurred on the first day
after the Company has furnished its opinion of Total Disability to the Plan
Administrator. Notwithstanding the foregoing, “Total Disability,” for purposes
of Awards subject to Section 409A, has the meaning given such term under
Section 409A.

 


--------------------------------------------------------------------------------